                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY CHRISTOPHER STUBBS,                  :   CIVIL NO. 1:18-CV-128
III,                                       :
                                           :   (Chief Judge Conner)
             Petitioner                    :
                                           :
      v.                                   :
                                           :
KEVIN KAUFFMAN,                            :
                                           :
             Respondent                    :

                                       ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of the petition for

writ of habeas corpus (Doc. 13) filed by petitioner Henry Christopher Stubbs, III,

challenging his 2003 Court of Common Pleas of Luzerne County conviction of two

counts of first-degree murder and various related charges, Commonwealth v.

Stubbs, CP-40-CR-844-2002 (Pa. Ct. Com. Pl. Luzerne Cty.), and it appearing that

the court has previously determined the legality of such conviction, Stubbs v.

Curley, et al., No. 1:10-CV-1849, 2012 WL 4103926 (M.D. Pa. 2010), and that

petitioner fully exhausted the appeal of this determination by pursing the matter in

the United States Court of Appeals for the Third Circuit, Stubbs v. Curley, et al.,

No. 13-1894 (3d Cir. 2013), which denied his request for a certificate of appealability,

and it further appearing that the instant filing constitutes a second or successive

petition for writ of habeas corpus subject to the Antiterrorism and Effective Death

Penalty Act (“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which

specifically provides that “[b]efore a second or successive application permitted by
this section is filed in the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to consider the

application,” 28 U.S.C. § 2244(b)(3)(A), see Burton v. Stewart, 549 U.S. 147, 153

(2007) (if a petitioner does not receive the required authorization from the court of

appeals before filing a second or successive petition, the district court is “without

jurisdiction to entertain it”); Robinson v. Johnson, 313 F.3d 128 (3d Cir. 2002)

(holding that, absent an order from the circuit court granting leave to a petitioner, a

district court does not have subject matter jurisdiction to entertain a petition for

writ of habeas corpus that it deems to be a second or successive petition), and it

being evident that petitioner has failed to comply with section 2244(b)(3)(A), it is

hereby ORDERED that:

      1.     The petition (Doc. 13) is DISMISSED without prejudice to petitioner
             seeking approval from the court of appeals pursuant to 28 U.S.C.
             § 2244(b)(3)(A) to file a second or successive habeas petition.

      2.     All pending motions are DISMISSED.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
